                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


 NIR WEISS,
                             Plaintiff,           Case No. 1:20-cv-04678-FB-RLM

        v.
 THE SUKKAH COMPANY, LLC and MICHA                STIPULATION OF EXTENSION
 KAPLAN,                                          OF TIME TO ANSWER
                             Defendants.



       IT IS HEREBY STIPULATED and agreed by the parties indicated below that the time

of Plaintiff NIR WEISS to answer or otherwise respond to the Defendants’ THE SUKKAH

COMPANY, LLC and MICHA KAPLAN Counterclaims herein is extended to and including

March 9, 2021.

Dated: January 27, 2021


LEWIS & LIN, LLC                                 THE MANEVITZ LAW FIRM




By: __________________                               p.p.
                                                 By: _________________
       Lauren Valli                                     Ben D. Manevitz

81 Prospect Street, Suite 8001                   25 Main Street, Suite 104
Brooklyn, NY 11201                               Hackensack, NJ 07601-7032
Tel: (718) 243-9323                              Tel: (973) 594-6529
Email: Lauren@iLawco.com                         Email: ben@manevitzlaw.com

Counsel for Plaintiff                            Counsel for Defendants
    SO ORDERED:


    _____________________________
    ROANNE L. MANN, U.S.M.J.




2
